           Case 1:19-cr-00312-BAH Document 9-1 Filed 09/24/19 Page 1 of 3                            Exhibit A



Your Honor,

My name is Julie Piunti and I am Kyle’s mother. I want you to know that I am not a hovering mom I do
believe that our children need to understand there are consequences for what they do.

Kyle has always been a very fun loving, hardworking, strong willed person. He attained jobs in high
school very easy and his employers were always impressed with his work ethic.

When he decided to join the army, he was adamant that he was going to be an army ranger. He was
only going into the army to conquer whatever it took to get the ranger tab. Becoming a ranger is not an
easy task, there are three stages to complete to achieve this goal. Completing boot camp, RASP (ranger
assessment program) and ranger school. Over 60% fail ranger school in the first 10 days so this is not an
easy program to finish. One of the requirements to complete the school is to have a vote of your peers
to see if you truly have what it takes to be a team leader in all situations. Kyle received very high marks
and was a leader.

After 3 tours to Afghanistan Kyle was asked to be one of the very elite and represent the rangers to
compete in the best ranger competition. This is a competition between all military special forces. Kyle was
chosen because he exhibited skills that were expert in his profession and a high level of physical and
mental stamina.
 During the competition, two-man buddy teams go head-to-head, Ranger style, overcoming 62
continuous hours of physically, emotionally, and intellectually demanding challenges to earn the title of
the “best” 2-person Ranger buddy team. In the words of LTG (Ret.) David Grange, “This competition is
not just to see who is the toughest or the most physically fit. It is to see who is mentally the strongest,
the most determined to finish.” This AUSA NCO Training Tip offers recommendations on preparing for
“Best Ranger Competition.” Kyle was one of the youngest and the lowest rank and out of 50 teams he
and his teammate came in 6th. A huge accomplishment.

When he left the service, he wanted to go to an Ivy league school. He worked extremely hard to get into
Columbia University in Manhattan New York. School was always a challenge for Kyle, so he went
through a program that helped military personal learn how to study, read, and analyze properly to get
through collage. The program was a great help and since Kyle did so well in it, he was asked to be one of
the instructors. He was honored and taught this course 2 summers in a row at multiple Universities in
the United States.

When he started at Columbia Kyle went to the VA to get help with concentrating on his studies because
his ADHD was making it difficult. He was prescribed Adderall; he did great in school and life for the first 3
years. Getting good grades, having a wonderful girlfriend, coming home for holidays, just being a normal
great college kid.

He has had some struggles with his stress. But he seems to be on the road to recovery. I am willing to do
whatever it takes to keep him on the right path.

Thank you so much for taking the time to read this and taking to heart the best thing for a good young
man.

Julie Piunti
Case 1:19-cr-00312-BAH Document 9-1 Filed 09/24/19 Page 2 of 3Exhibit B
        Case 1:19-cr-00312-BAH Document 9-1 Filed 09/24/19 Page 3 of 3




Kirk <keculberson@yahoo.com>                                                 Sun, Sep 22,
                                                                             5:02 PM (19
                                                                               hours ago)
to me

I lived next door to Kyle Piunti for over 15 years. I watched him go through grammar
school and high school. As a good friend and neighbor when he decided to join the
military, we were all proud of him as he served with honor our country. After leaving the
military we watched as he continued on his path at Columbia university as we all know
getting into a prestige school like Columbia is not an easy task.
Please help Kyle get back on path he was taking. I know he is a good young man and
we should be proud to help the young men and woman that serve our county. They
have done their best for us know we need to do our best for them

Sincerely
Kirk Culberson

KEC
